DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claim amendment filed on 08/05/2021 has been entered with pending Claims 1-3, 5, 7-11, 13, 15-18, 21, 22, cancelled Claims 4, 6, 12, 14 and withdrawn Claims 19, 20. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
a packinq section confiqured to generate a packinq image by unitinq a plurality of reproducinq images into one image, map the plurality of reproducinq images to a plurality of packinq -2-Patent Application No. 16/483,288Reply and Amendment Under 37 C.F.R. §1.114regions, and select a correspondinq packinq region of the plurality of packinq regions to which each reproducing image of the plurality of reproducing images is to be mapped based on importance degrees of the plurality of reproducing images, wherein a first packinq region of the plurality of packinq regions, to which a first reproducinq image of the plurality of reproducinq images havinq a first importance degree is mapped, has a first size, wherein a second packinq region, to which a second reproducinq image of the plurality of reproducinq images havinq a second importance degree is mapped, has a second size, wherein the first size is greater than the second size and the first importance degree is greater than the second importance degree,

Claims 2, 3, 5, 7-11, 13, 15-17, 21 are dependent upon Claim 1 and are therefore allowable.
Independent Claim 18 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
generating a packinq image by unitinq a plurality of reproducinq images into one -7-Patent Application No. 16/483,288 Reply and Amendment Under 37 C.F.R. §1.114 image; mappinq the plurality of reproducinq images to a plurality of packinq regions; and selecting a corresponding packing region of the plurality of packing regions to which each reproducinq image of the plurality of reproducinq images is to be mapped based on importance degrees of the plurality of reproducing images, wherein a first packinq region of the plurality of packinq regions, to which a first reproducinq image of the plurality of reproducinq images havinq a first importance degree is mapped, has a first size, wherein a second packinq region, to which a second reproducinq image of the plurality of reproducinq images havinq a second importance decree is mapped, has a second size, and wherein the first size is greater than the second size and the first importance degree is greater than the second importance degree.

Independent Claim 22 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
generating a packinq image by unitinq a plurality of reproducinq images into one image; mapping the plurality of reproducing images to a plurality of packing regions; and selectinq a correspondinq packinq region of the plurality of packinq regions to which each reproducinq image of the plurality of reproducinq images is to be mapped based on importance degrees of the plurality of reproducinq images, wherein a first packinq region of the plurality of packinq regions, to which a first reproducing image of the plurality of reproducing images having a first importance degree is mapped, has a first size, wherein a second packinq region, to which a second reproducinq image of the plurality of reproducinq images havinq a second importance degree is mapped, has a second size, and wherein the first size is greater than the second size and the first importance degree is greater than the second importance degree.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667